Name: 83/578/EEC: Commission Decision of 15 November 1983 repealing Decision 80/1298/EEC on health protection measures in respect of Bundesland Tyrol, Austria
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-11-29

 Avis juridique important|31983D057883/578/EEC: Commission Decision of 15 November 1983 repealing Decision 80/1298/EEC on health protection measures in respect of Bundesland Tyrol, Austria Official Journal L 334 , 29/11/1983 P. 0022 - 0022*****COMMISSION DECISION of 15 November 1983 repealing Decision 80/1298/EEC on health protection measures in respect of Bundesland Tyrol, Austria (83/578/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 7 and 15 thereof, Whereas it is laid down in Articles 6 and 14 of Directive 72/462/EEC that Member States shall not authorize importation of swine or fresh meat of swine from non-member countries which have not been free from contagious porcine paralysis (Teschen disease) for the past 12 months and where vaccination against contagious porcine paralysis (Teschen disease) has taken place in the preceding 12 months; Whereas Articles 7 and 15 of the said Directive provide that the prohibitions laid down in Articles 6 and 14 may be limited to a part of the territory of a non-member country; Whereas Commission Decision 80/1298/EEC (3), as amended by Decision 81/316/EEC (4), provides for health protection measures in respect of Imst, Innsbruck (Stadt), Innsbruck-Land, Kitzbuehel, Kufstein, Landeck, Reutte and Schwaz districts (Bezirk) of Bundesland Tyrol, Austria; Whereas the abovementioned health protection measures may now be withdrawn because Austria has been free from the disease for the past 12 months and vaccination against the disease has not taken place there in the preceding 12 months; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 80/1298/EEC is hereby repealed with effect from 1 December 1983. Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 377, 31. 12. 1980, p. 49. (4) OJ No L 127, 13. 5. 1981, p. 17.